— Appeal by defendant from a judgment of the County Court, Nassau County (Cunningham, J.), rendered May 26, 1982, convicting him of making a punishable false written statement (Penal Law, § 210.45), and misconduct in relation to petitions (Election Law, § 17-122, subd 7), after a jury trial, and sentencing him to a conditional discharge on each count, and a fine of $1,000 and 500 hours of community service and a fine of $500 and 200 hours of community service, respectively, the conditions as to community service to be served consecutively. Judgment modified, as a matter of discretion in the interest of justice, by reducing so much of the sentence on defendant’s conviction for making a punishable false written statement as imposed 500 hours of community service as a condition of defendant’s discharge on that count to a period of 200 hours of community service, and by providing that the conditions of community service imposed on both counts shall run concurrently. As so modified, judgment affirmed, and case remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated. Mangano, J. P., O’Connor, Weinstein and Brown, JJ., concur.